Citation Nr: 0638725	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-20 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for prolactinoma tumor 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and S.R.




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1959 to 
July 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Additional medical evidence in the form of treatment records 
from the VA Medical Center (VAMC) in West Palm Beach, 
Florida, has been added to the file since the RO's most 
recent adjudication of these claims.  Normally, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, the Board notes that, in September 2006 
correspondence, the veteran has waived consideration of the 
new evidence by the RO, and a remand for RO consideration 
therefore is not necessary.


FINDINGS OF FACT

1.  There is no credible evidence that the veteran served in 
Vietnam.

2.  The veteran does not have right shoulder disability that 
is related to his military service.

3.  The veteran does not have a prolactinoma tumor that is 
related to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a right shoulder disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).

2.  The veteran does not have a prolactinoma tumor that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2002 and April 2003.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the initial 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to the specific 
benefits sought, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews, and the text of 
the relevant portions of the VA regulations.  

The Board notes that the initial notifications did not 
include the criteria for assigning disability ratings or for 
award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the veteran was 
notified of these in correspondence dated in August 2006.  
Consequently, a remand is not necessary for the purpose of 
notification regarding the criteria for assigning disability 
ratings and for award of an effective date.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records.  
Initially, the veteran's SMRs could not be found, and the 
veteran contended that he was told that his military records 
were destroyed in the 1973 fire at NPRC.  The Board notes, 
however, that the veteran's SMRs have been found, and were 
added to the record in May 2005.  Further, of record is a 
December 2002 communication from the National Personnel 
Records Center (NPRC) stating that there is no evidence in 
this veteran's file to substantiate any service in the 
Republic of Vietnam, clearly indicating that the veteran's 
service records are on file at NPRC.  Since NPRC has 
certified that there is no evidence in this veteran's file to 
substantiate any service in the Republic of Vietnam, the 
veteran's service records themselves need not be of record in 
order to decide these claims.  The Board also notes that the 
veteran's DD-214 shows receipt of no awards, decorations, or 
campaign medals whatsoever.

The Board notes that the veteran has not been afforded any VA 
examinations in connection with these two claims.  However, 
since there is no credible evidence of record establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, the Board finds that there is no requirement for 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  See also Duenas v. Principi, 18 Vet. App. 512, 517 
(2004) (VA not required to provide a medical examination to 
claimant as part of duty to assist if the record does not 
already contain evidence of an in-service event, injury, or 
disease).  VA has no duty to inform or assist that was unmet.

II.  Background

The veteran asserts that he fell out of a hovering helicopter 
while serving as an advisor in Vietnam in 1961 or 1962, and 
that his current right shoulder degenerative joint disease 
(DJD) is attributable to that fall.  He also contends that a 
prolactinoma tumor at the base of the brain that was 
evidently discovered and treated beginning in 1993, was 
caused by exposure to herbicide agents while serving in 
Vietnam.  


   

The veteran's SMRs, covering the period from his pre-
enlistment examination in August 1969 through February 1962, 
show only routine visits to sick call, with no complaints of 
or treatment for anything related to his prolactinoma tumor 
or his right shoulder.  The clinical evaluation on his 
separation examination of July 1962 shows no abnormalities 
whatsoever.  There is no medical evidence showing either 
claimed disability was diagnosed within the one-year 
presumptive period following military service.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis and non-malignant tumors of the brain, 
may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2006).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

A.  Shoulder

Here, the medical evidence of record shows that the veteran 
has been diagnosed with a right shoulder disability, 
identified in the record as DJD.  However, as noted, the 
veteran's SMRs contain no mention of any shoulder-related 
complaint or treatment in service.  Moreover, there is no 
evidence of record that the veteran was diagnosed with 
shoulder arthritis or other disorder within the one-year 
presumptive period following military service.  There being 
no evidence of any related incurrence or aggravation of an 
injury or disease, either in service or with the post-service 
presumptive period, and no showing of chronicity after 
service, service connection cannot be granted for right 
shoulder disability. 

B.  Prolactinoma Tumor

The veteran has not claimed service connection for his 
prolactinoma tumor on a direct basis.  Nevertheless, the 
Board finds that service connection on a direct basis is not 
warranted because there is no evidence of complaint or 
treatment of prolactinoma tumor in service or within the one-
year presumptive period after service.  The record shows that 
the veteran's prolactinoma tumor was not diagnosed until 
1993, more than 30 years after leaving military service.

The veteran does claim service connection for his 
prolactinoma tumor on a theory that it was caused by exposure 
to Agent Orange while serving in Vietnam.  Certain specific 
diseases associated with exposure to herbicide agents may be 
presumed to have been incurred in service even if there is no 
evidence of the disease in service, provided the requirements 
of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) 
(2006).  The term "herbicide agent" means a chemical in an 
herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 
115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  Further, Note 2 under 38 
C.F.R. § 3.309(e) states that, for the purposes of that 
section, "the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  (Emphasis 
in the original.)

The veteran contends that he was deployed from his base in 
Okinawa to Vietnam as a military advisor early in the Vietnam 
conflict, and is therefore entitled to the presumption of 
exposure to herbicides.  The veteran contended at a September 
2006 hearing before the undersigned Veterans Law Judge that 
he was on "a top secret mission" to Vietnam lasting about 
six months.  However, as noted in the introduction, NPRC 
informed the RO that there is no evidence in the veteran's 
service record that he ever served in Vietnam.  Moreover, the 
Board also notes that the veteran is not in receipt of any 
awards, decorations, or campaign medals indicative of service 
in Vietnam.  Since there is no evidence in the veteran's 
service records of having set foot in Vietnam, service 
connection based on exposure to herbicide agents may not be 
presumed, and service connection on a presumptive basis is 
not warranted.  The veteran has not contended that he was 
directly exposed to herbicides outside of Vietnam.  

The Board also notes that, even if it were to be shown that 
the veteran had actually served in Vietnam during the period 
defined above, service connection could still not be granted 
because prolactinoma tumor is not among the diseases listed 
above that have been shown to be associated with exposure to 
herbicide agents.  

Finally, even if an expert opinion could be had that 
persuasively added prolactinoma to the list of diseases shown 
to be associated with exposure to herbicide agents, service 
connection for the veteran's prolactinoma based on exposure 
to herbicides would not be warranted because there is no 
evidence that the veteran has been exposed to herbicide 
agents, either presumptively or on a direct basis.  

The veteran contends that his right shoulder and prolactinoma 
tumor disabilities have resulted from his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's right shoulder and prolactinoma tumor disabilities 
are not traceable to disease or injury incurred in or 
aggravated during active military service.


(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for prolactinoma tumor, 
including as due to exposure to herbicides, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


